IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
v. ) ID No. 1702005493
) Cr. A. Nos. IN17-02-1754 & 55.
DARNELL D. MARTIN, )
Defendant. )

Submitted: March 5, 2019
Decided: March l2, 20l9

ORDER DENYINQ MOTION TO REDUCE SENTENCE

This l2th day of March, 2019, upon consideration of the Defendant
Damell D. Martin’s pro se Motion for Sentence Reduction (D.I. 46) and the
record in this matter, it appears to the Court that:

(l) On January 9, 2018, following a bench trial, Damell Martin Was
convicted of drug dealing and another related charge. He Was immediately
sentenced to serve, inter alia, a 25-year term of imprisonment suspended after
two years for 18 months of supervised probation. The two years of
unsuspended imprisonment comprise a minimum term of incarceration that

must be imposed and cannot be suspended.l

 

1 DEL. CODE ANN. tit. l6, § 4752(2) (2016) (drug dealing a tier 2 quantity of
marijuana With an aggravating factor is a class B felony); id. at tit. ll, §§ 4205(b)(2) & (d)
(sentence “[f]or a class B felony [is] not less than 2 years . . . [and any] minimum,
mandatory, mandatory minimum or minimum mandatory sentence [ ] required by
subsection (b) of [§ 4205] . . . shall not be subject to suspension by the court”).

(2) Martin filed a direct appeal to the Delaware Supreme Court. His
convictions and sentence were recently affirmed.2 And so, now Martin is
pursuing postconviction relief via a separate application.3

(3) Martin has filed the present motion under Superior Court
Criminal Rule 35(b) requesting reduction of the incarcerative term of his
sentence for the drug dealing charge.4 ln short, Martin requests that six
months be cleaved from the end of his two-year imprisonment term and that
the Court substitute house arrest for that period of imprisonment.5 This relief
is appropriate, he claims, because if released he can: (1) if he finds worl2 Mart. v. State, 2018 WL 4959037 (Del. Oct. 12, 2018).
3 D.l. 39-44.

4 Super. Ct. Crim. R. 35(b) (providing that, under certain conditions, the Court may
reduce a sentence of imprisonment on an inmate’s motion). While Martin styles his a
“Motion for Restructuring of Sentence,” he seeks to have the Court reduce his Level V
term. And any authority for the Court to grant Martin that relief must derive from its
Criminal Rule 35(b). Jones v. State, 2003 WL 21210348, at *1 (Del. May 22, 2003)
(“There is no separate procedure, other than that which is provided under Superior Court
Criminal Rule 35, to reduce or modify a sentence.”).

5 Def. Rule 35(b) Mot. at 1. (“Defendant . . . is requesting, pro se, that the 6 months

left on his level V sentence be restructured and he be allowed to complete his obligation at
level IV House Arrest through the Department of Probation & Parole.”).

_2_

citizen instead of putting a burden on the states [sic] alread[y] packed
Department of Corrections [sic].”6

(4) The Court may consider Martin’s motion “without presentation,
hearing or argument.”7 The Court will decide his motion on the papers filed
and the complete sentencing record in Martin’s case.

(5) When considering a Rule 35(b) motion, this Court must address
any applicable procedural bars before turning to its merits.8

(6) Rule 35(b) requires that a motion to reduce imprisonment be filed
promptly_that is, within 90 days of the sentence’s imposition_ “otherwise,
the Court loses jurisdiction” to act thereon.9 An exception to this bar exists:
to overcome the 90-day time limitation, an inmate seeking to reduce a

sentence of imprisonment on his or her own motion must demonstrate

“extraordinary circumstances.”10 The term “extraordinary circumstances” is

 

6 Id. at 2 .
7 Super. Ct. Crim. R. 35(b).

8 State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015) (citing State v. Reed,
2014 WL 7148921, at *2 (Del. Super. Ct. Dec. 16, 2014)).

9 In re Nl'chols, 2004 WL 1790142, at *1 (Del. Super. Ct. July 20, 2004); see also
State v. Lewl`s, 797 A.2d 1198, 1205 (Del. 2002) (Steele, J., dissenting) (“after 90 days . . .
the judiciary may not consider [an inmate’s plea for leniency] except where ‘extraordinary

circumstances’ may have prevented the applicant from seeking the remedy on a timely
basis”).

10 Sample v. State, 2012 WL 193761, at *1 (Del. Jan. 23, 2012) (“Under Rule 35(b),
the Superior Court only has discretion to reduce a sentence upon motion made within 90

_3_

generally defined as “[a] highly unusual set of facts that are not commonly
associated with a particular thing or event.”11 And in the Rule 35(b) context,
“extraordinary circumstances” are those which “specifically justify the
delay;” are “entirely beyond a petitioner’s control;” and “have prevented the
applicant from seeking the remedy on a timely basis.”12 A heavy burden is
placed on the inmate to establish “extraordinary circumstances” in order to
“uphold the finality of sentences.”13

(7) Martin overlooks this requirement and his burden to demonstrate
that it is met. But the Court cannot.14 And the Court does not find that Martin

has demonstrated the existence of any potential “extraordinary circumstance”

as that has been defined or recognized by Delaware’s courts.15

 

days of the imposition of sentence, unless ‘extraordinary circumstances’ are shown.”)
(emphasis added).

11 State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015) (citing BLACK’S LAW
DICTloNARY (10th ed. 2014)).

12 Id.; State v. Remedl'o, 108 A.3d 326, 332 (Del. Super. Ct. 2014).

13 State v. Johnson, 2006 WL 3872849, at *3 (Del. Super. Ct. Dec. 7, 2006); Dl'az,
2015 WL 1741768, at *2 (“Our precedent supports this definition [of extraordinary
circumstances], and illustrates the high burden a defendant must satisfy in order for an
untimely Rule 35 motion to be considered by the court.”).

14 See State v. Culp, 152 A.3d 141 , 144-47 (Del. 2016) (this Court abuses its discretion
when it ignores Rule 35(b)’s bars on untimely or repetitive requests); Diaz, 2015 WL
1741768, at *2 (this Court erred granting inmate’s motion without addressing Rule 35’s
timeliness requirement and its extraordinary circumstances exception).

15 E.g., Jones v. State, 2003 WL 356788 (Del. Feb. 14, 2003) (holding that financial
and familial hardships, without more, did not constitute extraordinary circumstances);

_4_

(8) Even if Martin’s application were not procedurally barred, it still
could not be granted. Because, even when the Court has wide discretion to
reduce a sentence (i.e., upon a timely Rule 35 application16), the Court has no
authority to reduce or suspend the mandatory portion of any substantive
statutory minimum sentence.17

(9) As noted above, the two years of imprisonment for Martin’s drug
dealing conviction (IN17-02-1754), because that offense is a class B felony,
is a minimum term of incarceration that must be imposed and cannot be
suspended or reduced.18 Martin’s requested reduction would plainly violate
the two-year minimum required by 11 Del. C. § 4205(b). The Court simply

cannot enter an order under Rule 35(b) that does so.19

 

Boyer v. State, 2003 WL 21810824, at *5 (Del. Aug. 4, 2003) (this Court acted within its
discretion when it found that, even with other issues raised, defendant’s familial hardships
did not amount to extraordinary circumstances); State v. Newsome, 2009 WL 3327231, at
*2 (Del. Super. Ct. Oct. 8, 2009) (defendant’s alleged need to care for his elderly mother
was not an extraordinary circumstance).

16 See Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When . . . a
motion for reduction of sentence is filed within ninety days of sentencing, the Superior
Court has broad discretion to decide whether to alter its judgment.”).

17 State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008) (“Superior Court Rule of
Criminal Procedure 35(b) provides no authority for a reduction or suspension of the
mandatory portion of a substantive statutory minimum sentence.”) (emphasis in original).

18 See n.l, supra.

19 Sturgis, 947 A.2d at 1092.

NOW, THEREFORE, IT IS ORDERED that Darnell D. Martin’s
motion for reduction of sentence must be DENIED.

SO ORDERED this 12th day of March, 2019.

”7 9 j
/ 'Z/c"-;_/ r/¢/*‘-- -¢i-'

Paul R. Wallace, Judge
Original to Prothonotary
cc: Timothy G. Maguire, Deputy Attomey General

Patrick J. Collins, Esquire
Mr. Darnell Martin, pro se